DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.

Claims 1, 3 and 5-17 were examined on their merits.






Claim Interpretation

Claims 1 and 9 recite, 
“(b) optionally subjecting the maltose syrup A to at least one of concentration,
of dilution, of enrichment in maltose, and of mixing with another starch hydrolyzate syrup to form maltose syrup B;
 (d) optionally subjecting the maltitol composition C to at least one of concentration, of dilution, of enrichment in maltitol, of mixing with an additional polyol
syrup to form an aqueous maltitol composition D;
(e) optionally forming maltitol powder from one of the maltitol composition C
the maltitol composition D”.  All of these steps are indicated as optional.  For purposes of examination, the recited steps are interpreted as not required unless further limited by a dependent claim.

Claim Objections

Claim 5 is objected to because of the following informalities:  The word “first” should be inserted between “the” and “stage”.  Appropriate correction is required.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/852,965 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to similar methods of producing maltitol.  Claims 1, 2 and 4 of the co-pending application are the same scope as instant claims 1 and 9. 

The co-pending application claims do not require the same amounts of β-amylase, potassium sorbate, glycerol and sodium carbonate as instantly claimed in one embodiment, the amounts being separately taught in dependent claims.

It would have been obvious to those of ordinary skill in the art before the effective filing date to modify the method of the co-pending application to use those amounts separately taught because this is no more than the combining of prior art elements according to known methods to yield predictable results.  Those of ordinary skill in the art would have been motivated to make this modification with a reasonable expectation of success because the reference application teaches that those amounts are suitable for use in the method.

Claims 3, 5, 6, 7, 8 and 10-13 of the co-pending application correspond exactly to instant Claims 3, 5, 6, 7, 8 and 10-13.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 5-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Furlan et al. (WO 2013/114219 A1), cited in the IDS, in view of Courbois et al. (US 2017/0121697 A1) and Udagawa et al. (US 2005/0054071 A1), of record.

The applied reference has a common assignee/inventors with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. § 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); 



or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

 Furlan et al.  teaches liquefying a starch milk to form a liquefied starch in the presence of α-amylase (Pg. 3, Lines 25);
followed by saccharification of the liquefied starch in the presence of β-amylase
and a debranching enzyme to form a maltose syrup A (Pg. 4, Lines 18-19 and Pg. 5,
Lines 1-4) which is then concentrated/enriched in maltose to form maltose syrup B
(Pg. 6, Lines 10-11 and Pg. 7, Lines 1-6);
hydrogenating maltose syrup B to form aqueous maltitol (composition C) (Pg. 7,
Lines 6-8);
concentrating/enriching the liquid maltitol composition (dry matter/weight of at
least 97%) to form composition D (Pg. 8, Lines 4-5); and forming a powder from the
maltitol D and recovering the maltitol powder (Pg. 8, Lines 4-17), and reading on Claims
1, 5, 6, 7, 9 and 15.

The teachings of Furlan et al. were discussed above.

Furlan et al. did not teach a method wherein a granular starch is used in the
liquefaction step, as required by Claim 1;
wherein an aqueous solution of β-amylase, potassium sorbate,
glycerol and sodium carbonate is used, wherein the β-amylase is present from between 5-20%, wherein the potassium sorbate is present from 0.1 to 0.3%, the glycerol is present from 35-45% and the sodium carbonate is present from 0.1-0.3%, wherein the % are expressed as percentage by dry weight of each constituent relative to a total dry weight of said aqueous solution, as required by Claims 1 and 3;
wherein the aqueous β-amylase solution is stored for at least one day before introduction into the liquefied starch, as required by Claim 8;
wherein an aqueous solution of β-amylase, potassium sorbate,
glycerol and sodium carbonate is used, wherein the β-amylase is present from between 5-20%, wherein the potassium sorbate is present from 0.05 to 0.5%, the glycerol is present from 30-50% and the sodium carbonate is present from 0.05-0.5%, wherein the % are expressed as percentage by dry weight of each constituent relative to a total dry weight of said aqueous solution, as required by Claim 9;
wherein an aqueous solution of β-amylase contains between 10-20% by dry weight, wherein the potassium sorbate is present from 0.1 to 0.3% by dry weight, glycerol, sodium carbonate is present from 0.1-0.3% by dry weight and water from 35-50% by weight, as required by Claims 10 and 11;
wherein the aqueous β-amylase solution is stored for up to 300 days, as required by Claims 12 and 13;
wherein the content of the reducing sugars in the reaction medium at the end of step c) is less than 1%, as required by Claim 14;

wherein the aqueous solution of beta-amylase consists of:
0.05 to 0.5 percent by weight potassium sorbate,
30 to 50 percent by weight glycerol,
0.05 to 0.5 percent by weight sodium carbonate,
5 to 20 percent by weight beta-amylase, and
35 to 50 percent by weight water, as required by Claim 16;
or wherein the aqueous solution of beta-amylase is prepared by providing a non-stabilized beta-amylase aqueous solution and adding the potassium sorbate, glycerol, and sodium carbonate to the non-stabilized beta-amylase aqueous solution within less than one day after the non-stabilized beta-amylase aqueous solution is formed, as required by Claim 17.

Udagawa et al. teaches a method wherein granular starch is heated to disperse
starch into a solution (starch milk) which is than liquefied by enzymatic hydrolysis with
α-amylase followed by saccharification with β-amylase (Pg. 1, Paragraph [0006)).

Courbois et al. teaches a stabilizing aqueous solution for β-amylase comprising:  0.2%  potassium sorbate, 40% glycerol, 0.2% sodium carbonate, wherein the % are expressed as percentage by dry weight of each constituent relative to a total dry weight of said aqueous solution and 15% by dry weight of β-amylase (Pg. 6, Claims 1-3).



It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Furlan et al. of preparing
maltitol from starch milk to use granular starch to obtain the starch milk as taught by
Udagawa et al. because Furlan et al. does not indicate how they obtained the starch
milk used in the process and Udagawa et al. provides a teaching of how starch milk is
obtained from granular starch prior to liquefaction.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain the starch milk needed to perform the process.  There would have been a reasonable expectation of success as both methods are drawn the liquefaction of starch milk followed by enzymatic saccharification.

It would have been further obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the method of Furlan et al. and
Udagawa et al. of preparing maltitol with β-amylase with the use of the stabilized, aqueous solution of β-amylase, as taught by Courbois et al., because this would preserve the enzyme activity over time before use in the method of Furlan et al. and Udagawa et al. above.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to assure the β-amylase activity is maintained over time.  There would have been a reasonable expectation of success in making this modification because Furlan et al. is drawn to a method utilizing β-amylase and Courbois et al. teaches a composition for stabilizing β-amylase. 

With regard to the limitations of Claims 8, 12 and 13, Courbois et al. teaches the aqueous β-amylase solution is stored for 90 days before introduction into liquefied starch (Pg. 5, Paragraph [0080]-[0081]).

With regard to Claim 14, Furlan et al. teaches the content of the reducing sugar glucose is less than 1.5% (encompassing the claimed range of less than 1%) after saccharification (Pg. 2, Lines 25-26).  Therefore, this value would be expected to continue throughout further steps in the process up to the optional hydrogenation of step c).

With regard to the limitations of Claims 11 and 16, Courbois et al. teaches aqueous solutions of β-amylase consisting of:  0.2% by weight potassium sorbate, 40% by weight glycerol, 0.2% by weight sodium carbonate and 15% by weight β-amylase (Pg. 4, Paragraphs [0074]-[0075] and Table 2).  

While the reference is silent with regard to the percentage by weight of water added to the aqueous solution those of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the % of water added is a result-effective variable dependent on the % of other components in the composition.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to adjust and optimize the water added to bring the aqueous solution up to 100%.  
There would have been a reasonable expectation of success in making this modification because preparation of aqueous solutions would have been within the purview of the ordinary artisan.

With regard to the limitation of Claim 17, “wherein the aqueous solution of beta-
amylase is prepared by providing a non-stabilized beta-amylase aqueous solution and
adding the potassium sorbate, glycerol, and sodium carbonate to the non-stabilized
beta-amylase aqueous solution within less than one day after the non-stabilized beta-
amylase aqueous solution is formed’, this is a product-by-process limitation. The
aqueous solution of the prior art appears to be the same or similar to that of the claimed
invention, even if prepared by a different process. See the MPEP at 2113 I. and Il.

Claims 1, 3 and 5-17 are rejected under 35 U.S.C. § 103 as being
unpatentable over Furlan et al. (WO 2013/114219 A2) cited in the IDS, in view of
Udagawa et al. (US 2005/0054071 A1), Silver et al. (US 2007/0237857 A1), Danisco
(2010) and Aikawa et al. (JP 55-039708 A, translation), all of record.

Furlan et al. teaches a method for producing maltitol, comprising:
liquefying a starch milk to form a liquefied starch in the presence of α-amylase (Pg. 3, Lines 25);


followed by saccharification of the liquefied starch in the presence of β-amylase and a debranching enzyme to form a maltose syrup A (Pg. 4, Lines 18-19 and Pg. 5, Lines 1-4) which is then concentrated/enriched in maltose to form maltose syrup B (Pg. 6, Lines 10-11 and Pg. 7, Lines 1-6);
hydrogenating maltose syrup B to form aqueous maltitol (composition C) (Pg. 7, Lines 6-8);
concentrating/enriching the liquid maltitol composition (dry matter/weight of at least 97%) to form composition D (Pg. 8, Lines 4-5); and forming a powder from the maltitol D and recovering the maltitol powder (Pg. 8, Lines 4-17), and reading on Claims 1, 5, 6, 7, 9 and 15.

The teachings of Furlan et al. were discussed above.

Furlan et al. did not teach a method wherein a granular starch is used in the liquefaction step or wherein an aqueous solution of β-amylase, potassium sorbate, glycerol and sodium carbonate is used, as required by Claim 1 and 10;
wherein the potassium sorbate is present from 0.1 to 0.38% (w/w), the glycerol is present from 35-45% (w/w) and the sodium carbonate is present from 0.1-0.3% (w/w), as required by Claims 1, 3, 9 and 10;
wherein the β-amylase is present from between 5-20% (w/w) or between 10-20% by dry weight, as required by Claim 1, 9 and 10;
wherein the aqueous solution contains from 35-50%(w/w) water, as required by Claim 11;
wherein the aqueous solution is stored for at least one day before introduction into the liquefied starch, as required by Claims 8, 12 and 13;
wherein the content of reducing sugars in the reaction medium at the end of step c) is less than 1%, as required by Claim 14;
wherein the aqueous solution of beta-amylase consists of:
0.05 to 0.5 percent by weight potassium sorbate,
30 to 50 percent by weight glycerol,
0.05 to 0.5 percent by weight sodium carbonate,
5 to 20 percent by dry weight beta-amylase, and
35 to 50 percent by weight water, as required by Claims 1, 9 and 16;
or wherein the aqueous solution of beta-amylase is prepared by providing a non- stabilized beta-amylase aqueous solution and adding the potassium sorbate, glycerol, and sodium carbonate to the non-stabilized beta-amylase aqueous solution within less than one day after the non-stabilized beta-amylase aqueous solution is formed, as required by Claim 17.

Udagawa et al. teaches a method wherein granular starch is heated to disperse starch into a solution (starch milk) which is than liquefied by enzymatic hydrolysis with α-amylase followed by saccharification with β-amylase (Pg. 1, Paragraph [0006]).



Silver et al. teaches certain food-approved materials or ingredients can be added to liquid or dried enzyme formulations in order to:  (1) stabilize enzyme activity during purification, processing, storage, and/or abuse. (2) inhibit the growth of microorganisms, (3) permit standardization of the active ingredient, and/or (4) facilitate more convenient dispensing of the enzyme.  Such materials or ingredients include antimicrobials which inhibit microbial growth in the product, stabilizers which preserve enzyme activity during drying, storage, or abuse, dispersants which help wet or disperse the enzyme, buffering agents which control the pH of the formulation and during use and bulking/standardization agents which permit adjustment of activity to a standardized level and convenient dispensing of the enzyme.  Examples of food-grade antimicrobials include sorbic acid, propionic acid, potassium sorbate, sodium erythorbate. Other stabilizers include sugars such as sucrose and lactose, polyols such as glycerol, sorbitol, mannitol, salts such as sodium chloride, potassium chloride, ammonium chloride, organic acids such as citric acid, proteinaceous materials such as non-fat milk, and whey protein concentrate, and the like, oligomers such as polyvinylpyrrolidone, polyethylene glycol, and amphoteric materials such as betaine and gamma- aminodibutyrate. The mechanism (mode of action) of the stabilization is not always well known; but appears to involve protection of the enzyme protein (or in Some cases, nonprotein entity required for activity) from the denaturing or deactivating of thermal extremes, desiccation, shear, osmotic stress, pH stress, ionic gradients, proteolysis and other adverse forces. Buffering agents include acetic acid, sodium acetate, sodium phosphate, sulfuric acid, calcium carbonate and the like (Pg. 1, Paragraph [0003)).
Danisco teaches an aqueous solution consisting of:  α-amylase at 30-35% (w/w), water at 24-44% (w/w), glycerol at 24-44% (w/w) and potassium sorbate at 0.50% (w/w) (Pg. 1, Column 2, Lines 13-17).

Aikawa et al. teaches a method of extracting starch comprising a liquefaction step with a liquefied enzyme agent (thermostable amylase) and enzyme stabilizer at 0.05-5% (w/w) (Pg. 3, Claims 1 and 3 and Pg. 4, Lines 16-17) wherein the enzyme stabilizer may be a water-soluble salt such as calcium carbonate or a water-soluble sodium salt such as sodium carbonate and the amount of stabilizer is adjusted to maintain desired pH (Pg. 5, Lines 10-16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Furlan et al. of preparing maltitol from starch milk to use granular starch to obtain the starch milk as taught by Udagawa et al. because Furlan et al. does not indicate how they obtained the starch milk used in the process and Udagawa et al. provides a teaching of how starch milk is obtained from granular starch prior to liquefaction.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain the starch milk needed to perform the process. There would have been a reasonable expectation of success as both methods are drawn the liquefaction of starch milk followed by enzymatic saccharification.


It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Furlan et al. and Udagawa et al. of preparing maltitol with an aqueous (water containing) solution of β- amylase to add only (reading on consisting of) potassium sorbate, glycerol and sodium carbonate to the aqueous solution containing β-amylase as taught by Silver et al., Danisco and Aikawa et al. because Silver et al. taught that materials or ingredients can be added to liquid or dried enzyme formulations in order to: (1) stabilize enzyme activity during purification, processing, storage, and/or abuse, (2) inhibit the growth of microorganisms, (3) permit standardization of the active ingredient, and/or (4) facilitate more convenient dispensing of the enzyme, wherein the components may be potassium sorbate, glycerol and calcium carbonate.

Danisco taught an aqueous solution of α-amylase at 30-35% (w/w), glycerol at 24-44% (w/w) (thereby overlapping the claimed range) and potassium sorbate at 0.50% (w/w) (within or sufficiently close to the claimed range) and Aikawa et al. taught a liquefied enzyme agent and enzyme stabilizer which may be sodium carbonate at 0.05-5% (overlapping the claimed range).  Therefore, the art recognizes the use of potassium sorbate, glycerol and sodium carbonate as stabilizers of amylase enzyme solutions and the selection of all of these components and combination thereof would have been prima facie obvious to the ordinary artisan.  See MPEP 2144.06, 2144.07, 2144.05, I and IIa.


Further, those of ordinary skill in the art before the effective filing date of the
claimed invention would have found it obvious and been motivated to use the
concentration of β-amylase range of Claims 1 and 9, because with regard to the
amounts of the process components, the determination of the optimal or workable
ranges of the β-amylase, potassium sorbate, glycerol and sodium carbonate in a
composition by routine experimentation and optimization of result effective variables is
not inventive.  In this instance, the concentration of β-amylase will affect the
completeness and rapidity of saccharification of starch while the concentrations of
potassium sorbate, glycerol and sodium carbonate in the composition would affect the
ability of the composition to prevent degradation/destabilization of the enzyme
component.











Finally, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to store the aqueous solution of β-amylase for at least one day prior to use because Silver et al. teaches certain food-approved materials or ingredients can be added to liquid or dried enzyme formulations in order to (1) stabilize enzyme activity during purification, processing, storage, and/or abuse, (2) inhibit the growth of microorganisms, and that those ingredients include glycerol, potassium sorbate and calcium carbonate (art-recognized equivalent to sodium carbonate, as taught by Aikawa et al.), and therefore the determination how long to store the stabilized enzyme composition before use would have been a matter of artisan preference and/need as well as the determination of a result-effective variable (how long the composition remains stable and effective) by routine experimentation and optimization. There would have been a reasonable expectation of success in making these combinations and modifications because all of the references are reasonably drawn to the same field of endeavor, that is, the enzymatic hydrolysis of starch or the preparation of stable enzyme compositions and use thereof.

With regard to Claim 14, Furlan et al. teaches the content of the reducing sugar glucose is less than 1.5% (encompassing the claimed range of less than 1%) after saccharification (Pg. 2, Lines 25-26).  Therefore, this value would be expected to continue throughout further steps in the process up to the optional hydrogenation of step c).


With regard to the limitation of Claim 17, “wherein the aqueous solution of beta-
amylase is prepared by providing a non-stabilized beta-amylase aqueous solution and
adding the potassium sorbate, glycerol, and sodium carbonate to the non-stabilized
beta-amylase aqueous solution within less than one day after the non-stabilized beta-
amylase aqueous solution is formed’, this is a product-by-process limitation.  The
aqueous solution of the prior art appears to be the same or similar to that of the claimed
invention, even if prepared by a different process.  See MPEP at 2113 I. and Il. 

Response to Arguments

Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 

The Applicant argues that none of the additionally cited references provide any motivation or rationale to modify the primary reference to arrive at the claimed invention (Remarks, Pg. 3, Lines 23-25 and Pg. 4, Lines 1-4).

This is not found to be persuasive for the reasoning provided in the above rejections which provides rationale for why the person of ordinary skill in the art would find obvious the claimed invention in view of the teachings of the prior art.  Motivation to do so is also discussed above, or may also be found in the stated rationale.


The Applicant provides a comparison table of the claimed composition and the individual teachings of the cited references.  Applicant argues that the rejection is therefore based on the selective choosing and combining of different components from different references, as well as adjusting the amounts thereof to arrive at the claimed invention (Remarks, Pg. 4, Lines 5-9).

This is not found to be persuasive for the following reasons, the Examiner agrees that the rejection is not an anticipatory rejection based on the teachings of a single reference.  The rejection is based on selected teachings from individual references which the ordinary artisan would recognize could be combined and optimized to arrive at the claimed invention.  This is prima facie obviousness and rationale for such a finding was discussed in the above rejections.

The Applicant argues that the Examiner’s position is that it would have been obvious to substitute β-amylase from Udagawa for the α-amylase of Furlan (noting that Danisco and Aikawa are drawn to α-amylase and Silver generically to amylase) and pick and choose the other components of Silver, Danisco and Aikawa to form a stabilized β-amylase solution in the method of Furlan (Remarks, Pg. 4, Lines 10-14).

This is not found to be persuasive for the following reasons, nowhere in the previous or current rejections is found the contention that it would have been obvious to substitute β-amylase from Udagawa for the α-amylase of Furlan.  
Clearly, Furlan teaches liquefaction with α-amylase followed by saccharification by β-amylase.  Udagawa was cited only for its teachings related to the use of granular starch as the precursor to liquefied starch.  Silver was cited for its teaching that liquid enzyme solutions can be stabilized with stabilizers to preserve enzyme activity during storage, and its exemplification of glycerol and potassium sorbate as stabilizers.  Danisco was cited for its teaching that an aqueous amylase solution contained water, glycerol and potassium sorbate, presumably as stabilizers.  Aikawa was cited for its teaching that sodium carbonate is also a known enzyme stabilizer for use in stabilizing liquid amylase.  For reasons of record set forth above, the Examiner maintains a finding of obviousness based on the teachings of the cited prior art.

The Applicant argues that components known in the art to stabilize generic amylase and/or α-amylase would not have been considered by the ordinary artisan to the stabilization of β-amylase.  Applicant notes that α- and β-amylase have different stabilization characteristics, citing Bilderback, and are not interchangeable.  Applicant concludes that the ordinary artisan would not have considered the cited references drawn to α-amylase to stabilize β-amylase with a reasonable expectation of success (Remarks, Pg. 4, Lines 14-18 and Pg. 5 and Pg. 6, Lines 1-10).

This is not found to be persuasive for the following reasons, certainly α- and β-amylase are two different enzymes with different temperature and heavy metal ion sensitivities, calcium and pH requirements, as evidenced by Bilderback.  
However, none of these parameters is found in the claimed composition.  Only the presence of glycerol, potassium sorbate and sodium carbonate are required.  The ordinary artisan would have recognized that the teachings of Silver with regard to enzyme stabilizers (such as glycerol and potassium sorbate) is not limited to any enzyme, much less amylase, and is thus broadly applicable for the stabilization of any enzyme including β-amylase.  Danisco was cited for its teaching of a stabilized aqueous amylase enzyme composition consisting of water, glycerol, amylase and potassium sorbate.  Aikawa was cited for its teaching that sodium carbonate is also a known enzyme stabilizer for use in stabilizing liquid amylase compositions.  For reasons of record set forth above, the Examiner maintains that the ordinary artisan would not limit the teachings of the cited references solely to α-amylase but would recognize that the art-recognized enzyme stabilizers would be broadly applicable to many other enzymes, including β-amylase.

No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        09/07/2022